The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a DIV of 16/258211, now patent number 11,016,691, claims 1-14 are pending in the application for examination.

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     
        				Specification

	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/21/2020; 1/8/2021; 1/28/2021; 3/15/2021; 5/7/2021; 6/29/2021 and 9/8/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 

Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of copending Application No. 16/118367 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the differences between claims 1-14 of instant application and claims 1-25 of copendingt application are not sufficient to render the claim patentably distinct. The claimed limitations of claims 1 and 14 of the instant application are similar to the limitations of copending application claims 23 and 25.
The claim 1 of instant application and the independent claim 23 are shown in the table below, all dependent claims are rejected since they are depended the rejected independent claims.
Instant application 17/129458
Copending application 16/118367
A computer-implemented method, comprising:
A computer-implemented method, comprising:
identifying a request to migrate data associated with a volume from a source storage pool to a destination storage pool;
identifying a request to migrate data associated with a volume from a source storage pool to a destination storage pool;

marking previously unallocated volume extents to be initialized within the volume;
allocating and synchronizing small VSTs for the identified VST entries within the volume;
marking offset locations to be initialized within the allocated one or more rank extents, where the marked offset locations correspond to the previously unallocated volume extents within the volume;
allocating one or more rank extents within the destination storage pool;
allocating one or more rank extents within the destination storage pool;
the one or more rank extents each including a predetermined portion of storage within a corresponding storage pool; TUC1P422/P201800276US01- 6 -populating empty volume extents of the volume with corresponding offset locations within the allocated one or more rank extents within the destination storage pool;
transferring the data associated with the volume from the rank extents within the source storage pool containing the data 


adjusting volume extents within the volume to point to the one or more offset locations within the allocated one or more rank extents of the destination storage pool that store the transferred data;
freeing the data from the one or more rank extents within the source storage pool.
freeing the data from the one or more rank extents within the source storage pool;

reducing a representation of the volume extents within the volume.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

           When responding to the office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R. 1.111 (c).


	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA JASMINE SONG whose telephone number is (571)272-4213.  The examiner can normally be reached on 9:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUA J SONG/Primary Examiner, Art Unit 2133